DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 7/22/21, Applicant, on 10/21/21, amended claims. Claims 1-2, 4-10 are pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments are acknowledged.
A terminal disclaimer was filed, but it inadvertently listed the same application (16/630,382) as opposed to 16/630,172. Upon a corrected Terminal Disclaimer being filed and approved disclaiming 16/630,172, the double patenting rejection will be withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.

Step 2A, Prong One - MPEP 2106.04 - The claim 1 recites– 
An… system (100) for providing personalized rewards, said system (100) comprising: 
… associated with a team of employees of an organization, each of said set of user… (10) being configured to facilitate an employee of said associated team to provide at least one peer score value for each of the employees of said associated team based on a set of pre-defined parameters; 
…associated with a manager of each of said teams, each of said second user… (20) being configured to facilitate said associated manager to provide a manager score value for each of the employees of said associated team respectively based on the set of pre-defined parameters; and 
… to store a set of pre-defined organization rules, a first lookup table having a list of employees and employee details, computed historical score values, team details, corresponding to each of said listed employees, and a second lookup table having a list of pre-determined rank values and a reward catalog corresponding to each of said pre-determined rank values; 
… said ranking unit (106) configured to generate a rating value for each of said employees based on said peer score values; 
an assessment unit (108) configured to cooperate with said ranking unit (106), and further configured to generate a rank value for each of the employees of said team based on said rating values; 

an autocorrection unit (111) configured to cooperate with said validation unit (110), said ranking unit (106), … said autocorrection unit (111) configured to autocorrect said identified errors or biasness by correcting said manager score values using said computed historical score values, said rating values computed using said peer score values and said set of pre-defined rules; and 
…autocorrect said identified error by updating said manager- score values said computed historical score values, said rating values computed using said peer score values and said set of pre-defined rules;
...to indicate autocorrection of said manager score values;
a reward engine (112) configured to cooperate with …and said assessment unit (108), and further configured to extract said reward catalog from said second lookup table corresponding to said generated rank value of each of said employees, said reward engine (112) configured to facilitate said employees to select a reward from said extracted catalog.
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity” (commercial or legal interactions – agreements in the form of contracts or “business relations” – the business relations are following the organization’s agreements to score/rank users). The claims are a series of steps of to appraise/assess employees by ranking the employees by peers and managers, correct any errors in the rank, and compute rewards based on 
Step 2A, Prong Two - MPEP 2106.04 - This judicial exception is not integrated into a practical application. In particular, the claim 1 recites additional elements that are:
An “automated” system (100) for providing personalized rewards, said system (100) comprising: (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea)
“a plurality of set of user devices (10), wherein each of said set of user devices” is associated with a team of employees of an organization, each of said set of “user devices (10)” being configured to facilitate an employee of said associated team to provide at least one peer score value for each of the employees of said associated team based on a set of pre-defined parameters; 
“a plurality of second user devices (20), wherein each of said second user devices” is associated with a manager of each of said teams, each of said “second user device (20)” being configured to facilitate said associated manager to provide a manager score value for each of the employees of said associated team respectively based on the set of pre-defined parameters; and 
“a server (30) configured to cooperate with said plurality of set of user devices (10) and said plurality of second user devices (20), said server (30) having:” 

“a ranking unit (106) configured to cooperate with said memory (102)”, said ranking unit (106) configured to generate a rating value for each of said employees based on said peer score values (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea);
an autocorrection unit (111) configured to cooperate with said validation unit (110), said ranking unit (106), “said memory (102)” said autocorrection unit (111) configured to autocorrect said identified errors or biasness by correcting said manager score values using said computed historical score values, said rating values computed using said peer score values and said set of pre-defined rules (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea – memory recited to recite that the computer performs the limitations); and 
“an updater (111a) configured to cooperate with said validation unit (110), and configured to…”; MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea – memory recited to recite that the computer performs the limitations
“a flag generator (111b) configured to cooperate with said updater (111a), and configured to generate a flag…” (Generating a “flag” to mark that autocorrection occurred is viewed as “field of use” (MPEP 2106.05h) at step 2a, prong 2 and step 2B);
a reward engine (112) configured to cooperate with “said memory (102)” and (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea – memory recited to recite that the computer performs the limitations).
wherein said ranking unit (106), said assessment unit (108), said validation unit (110), said autocorrection unit (111), and said reward engine (112) are configured to be implemented using one or more processor(s) (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea).
The additional elements of user devices for employees (10), and user devices for managers (20) are each provided to just receive the peer score and manager score values. Thus, the devices just are “apply it” on a computer – instead of people recording on paper, they are each using their own device. The “server” cooperating with the user devices (10, 20) is a “field of use” – i.e. stating that employees and managers have different identified devices. The “server” as well as the elements of “computer, memory” and “units implemented using one or more processors” amounts to no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the 
Step 2B in MPEP 2106.05 - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computer, memory” and “user devices (10, 20)” cooperating with a server are “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
In addition, the following limitations are conventional computer functions:
a plurality of set of user devices (10), wherein each of said set of user devices is associated with a team of employees of an organization, each of said set of user devices (10) being configured to facilitate an employee of said associated team to provide at least one peer score value for each of the employees of said associated team based on a set of pre-defined parameters; a plurality of second user devices (20), i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 – data received from either “employee” or manager”);
a server (30) configured to cooperate with said plurality of set of user devices (10) and said plurality of second user devices (20) (conventional computer function - MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 – data received from either “employee” or manager”);
“a memory (102) configured to store” (MPEP 2106.05(d)(II) – storing and retrieving information in memory);
“a flag generator (111b) configured to cooperate with said updater (111a), and configured to generate a flag” to indicate autocorrection of said manager score values (MPEP 2106.05(d)(II) – electronic recordkeeping).
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. The claim is not patent eligible. Viewed 
Independent claim 10 is directed to a method at step 1, which is a statutory category. Claim 10 recites similar limitations as claim 1 and is rejected for the same reasons at step 2a, prong one. Similar to the analysis of claim 1, the same reasons above with regards to claim 1 at step 2a, prong 2 and step 2B apply here. The claim is not patent eligible. Accordingly, claim 10 is directed to an abstract idea.
Claim 2 narrows the abstract idea by stating parameters (e.g. quality, productivity) being assessed. Claim 4 recites an additional element of generating an alert if “biasness or error” is identified. It is viewed as “field of use” at step 2a, prong 2 and step 2B. At step 2B, it is also viewed as a conventional computer function of MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data.. Claims 5 narrows the abstract idea by performing additional comparison of ranks of peer and manager scores to identify errors or biasness. Claim 6 further narrows the abstract idea by stating the descriptions of the rewards that can be selected (e.g. gift vouchers). Claim 7 also has an additional element of receive and transmit the catalog to a user device. It is viewed as “field of use” at step 2a, prong 2 and step 2B. At step 2B, it is also a conventional computer function (MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 – data received from either “employee” or manager). Claim 8 narrows the abstract idea by performing an “average” calculation. Claim 9 also has an additional i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 – data received from either “employee” or manager).
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
For more information on 101 rejections, see MPEP 2106. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nathani (US 2013/0204674) in view of Mahadevan (US 2010/0121685) and Rheault (US 2015/0302179) and Klaus (US 2010/0114672)..
Concerning claim 1, Nathani discloses:
An automated system (100) for providing personalized rewards, said system (100) (Nathani – See par 53 - The embodiment disclosed herein specifies a server for appraisal system. Therefore, it is understood that the scope of the protection is extended to such a program and in addition to a computer readable means having a message therein, such computer readable storage means contain program code means for implementation of one or more steps of the method, when the program runs on a server or mobile device or any suitable programmable device; See FIG. 5 – calculating predicted salary 509 based on weighted average of predicted salaries on each parameter (including rankings from 508)) comprising: 
a plurality of set of user devices (10) (Nathani – See FIG. 1, par 24 - FIG. 1 depicts a plurality of user device and servers present on a network), wherein each of said set of user devices is associated with a team of employees of an organization, Nathani – see FIG. 2, par 25-26 - he general block diagram comprises the appraisal system server 201 that is connected with the group head 202, group owner 203 and system admin 204. The group head 202, group owner 203 and system admin 204 are connected with the appraisal system server 201 by any of the means such as wired, wireless and so on. the aforementioned group head 202 may be a senior manager or any higher official who can supervise the manager of a group. And group owner 203 may be a manager, a supervisor or any other higher officials who can rank the employees in a group. The group head 202, group owner 203, system admin 204 has a communication device to communicate with one another and with the appraisal system server 201).
Nathani discloses a group head 202 that supervises the manager of a group; and the group owner 203 device is a manager that ranks the employees in a group (See par 25-26). However, the group head 202 or the group owner 203 does not explicitly rank each of the other employees.
Mahadevan discloses: 
a plurality of set of user devices (10), wherein each of said set of user devices is associated with a team of employees of an organization, each of said set of user devices (10) being configured to facilitate an employee of said associated team to provide at least one peer score value (Mahadevan – See par 22 - System 100 comprises one or more users at one or more user stations 102 that access a ranking tool 104. Ranking tool 104 can be implemented as software, hardware, or a combination of both software and hardware.) “for each of the employees” of said associated team based on a set of pre-defined parameters (Mahadevan – See par 4 – ratings may be received from peers; See par 45 – It may be desirable to impose different levels of relative importance upon the different items of performance data for a given employee or across different employees and managers. For example, one may choose to give greater weight to rankings provided by higher-level managers compared to rankings provided by managers at lower levels of the hierarchy. For example, in the hierarchy shown in FIG. 2, rankings provided by Sue could be given a greater weight than rankings provided by Bill; See par 71 - the score could be used to disguise or hide actual rankings by individual managers. For example, when only a single score is maintained, that score could be configured to be visible to all managers. However, that score disguises the actual rankings by higher managers, but will provide lower managers a sense of how the higher managers have ranked an employee.  (thus, rankings are received for the same “employees” in some embodiments); See also Rheault par 46 – performance data; par 48 – peer comparisons/rankings).
Nathani in combination with Mahadevan and Rheault discloses:
a plurality of second user devices (20), wherein each of said second user devices is associated with a manager of each of said teams, each of said second user device (20) being configured to facilitate said associated manager to provide a manager score value for each of the employees of said associated team respectively based on the set of pre-defined parameters (Nathani – see FIG. 2, par 25-26 - the general block diagram comprises the appraisal system server 201 that is connected with the group head 202, group owner 203 and system admin 204. The group head 202, group owner 203 and system admin 204 are connected with the appraisal system server 201 by any of the means such as wired, wireless and so on. the aforementioned group head 202 may be a senior manager or any higher official who can supervise the manager of a group. And group owner 203 may be a manager, a supervisor or any other higher officials who can rank the employees in a group. The group head 202, group owner 203, system admin 204 has a communication device to communicate with one another and with the appraisal system server 201); and 
a server (30) configured to cooperate with said plurality of set of user devices (10) and said plurality of second user devices (20), said server (30) (Nathani – See FIG. 1-2, par 24-25 – server 201 connected with group head device 202 and group owner device 203) having:
a memory (102) configured to store a set of pre-defined organization rules (Nathani 2013/0204674 – See par 47, FIG. 7 – information stored in database; includes “Grouping Rule” according to department and designation; See par 28 –The parameters are identified on the basis of which the employees are ranked. The parameters comparison module 303 may assist in comparing the parameters identified by the manager to rank the employees. Parameters may be specific to each department in the organization. see par 34 - The parameters may vary with departments which may include different human attributes, such as IQ, technical knowledge, hardworking and so on.), a first lookup table having a list of employees Nathani – see par 49, FIG. 9 – table structure with employee IDs and names; Server 201 stores the details of the group member in the database; See also Mahadevan – See par 23 -  The example database 122 of FIG. 1 includes a set of scoring data 120 containing employee scores for employees that are to be ranked by ranking tool 104.).and employee details (Nathani – See par 47 - Apart from the aforementioned entities server also stores information on employee details, group details, group member details, ranking details, employee points and the like), computed historical score values (Nathani – See par 40, FIG. 5 – predicted salaries of people in last appraisal), team details, corresponding to each of said listed employees (Nathani – See FIG. 7-8, par 47-48 – employee and group details), and a second lookup table having a list of pre-determined rank values (Nathani – see FIG. 7, par 47 – includes “criteria” (evaluation parameters)) and 
Nathani discloses having calculating a predicted value of the employee from the weighted average of predicted salaries on each parameter of the employee (See par 44, FIG. 5). Mahadevan discloses “With ranking, it is easy to identify for example, the top 15% of an Enterprise or the lowest 5%. This then can assist in the compensation or promotion processes” (see par 6). However, Nathani and Mahadevan do not explicitly disclose that there is a catalog of rewards as recited.
Rheault discloses:
a reward catalog corresponding to each of said pre-determined rank values (Rheault – see par 48 - The System will utilize several gamification techniques, including the awarding of virtual “badges” or “tokens” which may be accumulated over time. The organization may choose to put a value to these, if they so choose, such as trading them in for a free lunch, a gift card, or money. Other techniques include electronic or printed leaderboards, peer comparisons/rankings; See par 74 - the Performance Scores will be calculated in real-time based on algorithms used by the System that are influenced by the configuration options selected by the administrative users of the System through the web browser. The Performance Scores are then represented and used in the various real-time dashboards, trend and historical reports, and as part of the gamification features (badges, tokens, leaderboards, etc.) used by the System.).
Nathani in combination with Mahadevan and Rheault discloses:
a ranking unit (106) configured to cooperate with said repository (102), said ranking engine (106) (Nathani – See par 30 - Rank calculation module 305 provides relative ranks of all employees in a group on each parameter created by the group owner 203 after the transitivity error has been checked by the transitivity verification module 304.) configured to generate value for each of said employees based on said peer score values (Nathani – see par 28 – The parameters comparison module 303 may assist in comparing the parameters identified by the manager to rank the employees. Parameters may be specific to each department in the organization);
an assessment unit (108) configured to cooperate with said ranking unit (106), and further configured to generate a rank value for each of the employees of said team based on said rating values (Nathani – see par 29 - The transitivity verification module 304 checks for the transitivity error that occurs in the ranks assigned by manager of a group. The transitivity of the system defines the relation between three elements such that if a relation is true between the first and second element and is also true between the second and third element, then it must necessarily be true between the first and third element. If this relation is false then the three elements have a transitivity error; see par 30 - Rank calculation module 305 provides relative ranks of all employees in a group on each parameter created by the group owner 203 after the transitivity error has been checked by the transitivity verification module 304);
a validation module (110) configured to cooperate with said assessment unit (108), and further configured to identify errors or an occurrence of biasness by comparing the rank value of each employee with said manager score values (Nathani – see par 31- Rank validation module 306 validates the ranks on different aspects to ensure consistency, removal of biasness and so on. Value determination module determines 307 the value based on ranking output from frontend).
Nathani discloses comparing for transitivity errors in the ranks assigned (See par 29-30, 34). Nathani further discloses that “Further, the server 201 validates (413) the rank of group members by comparing them on different aspects to ensure consistency, removal of biasness and so on” (See par 37-38). However, Nathani does not explicitly disclose that the error is automatically corrected.	Mahadevan discloses:
an autocorrection engine (111) configured to cooperate with said validation module (110), said ranking unit (106), and said memory (102), said autocorrection unit said autocorrection engine (111) configured to autocorrect said identified error or biasness by correcting manager score values using said computed historical score Mahadevan – See par 26 - For example, if an employee E1 is ranked by manager M as number 20 of 100 employees, then that employee E1 has a ranking percentile of 0.20; See par 85 - Yet another option is to use underlying performance data to break the tie. Since both employees E1 and E2 have the same score, a ranking tie occurs for these employees. One way to address this tie scenario is to use the underlying, raw score values to compare the relative ranks of tied employees. In this example of employees E1 and E2, consideration of the raw scores causes employee E2 to be ranked higher than E1, since the raw score for E2 is higher than the raw score for E1. See par 87 - If the option to retain current rankings is chosen, then one possible approach is to start with 1, if it is already taken by anyone, then progress to 2; if it is not taken then use it on the highest ranking employee (e.g., as determined by the auto-rank engine). If the answer is yes, then move on; otherwise, use it and move one. This approach is used to prevent a duplication of a rating that has already been given to an employee prior initiation of the auto-ranking process.)
wherein said autocorrection unit (111) comprises: 
an updater (111a) configured to cooperate with said validation unit (110), and configured to autocorrect said identified error by updating said manager- score values said computed historical score values, said rating values computed using said peer score values and said set of pre-defined rules (Mahadevan – See par 26 - For example, if an employee E1 is ranked by manager M as number 20 of 100 employees, then that employee E1 has a ranking percentile of 0.20; See par 85 - Yet another option is to use underlying performance data to break the tie. Since both employees E1 and E2 have the same score, a ranking tie occurs for these employees. One way to address this tie scenario is to use the underlying, raw score values to compare the relative ranks of tied employees. In this example of employees E1 and E2, consideration of the raw scores causes employee E2 to be ranked higher than E1, since the raw score for E2 is higher than the raw score for E1. See par 87 - If the option to retain current rankings is chosen, then one possible approach is to start with 1, if it is already taken by anyone, then progress to 2; if it is not taken then use it on the highest ranking employee (e.g., as determined by the auto-rank engine). If the answer is yes, then move on; otherwise, use it and move one. This approach is used to prevent a duplication of a rating that has already been given to an employee prior initiation of the auto-ranking process); and 
a flag generator (111b) configured to cooperate with said updater (111a), and configured to generate a… to indicate autocorrection of said manager score values (Mahadevan See par 113 - High level managers who have insufficient information to assign individual ranks are assisted by Auto-Rank that suggests an appropriate Rank for every employee at lower levels).
Mahadevan discloses “suggestion” to indicate the correction of the rank (See par 113). There are no further details of the suggestion or how this is indicated/flagged.
Mahadevan in combination with Klaus discloses:
a flag generator (111b) configured to cooperate with said updater (111a), and further configured to generate a “flag” to indicate autocorrection of said manager score Klaus – See par 20 -The information can be aggregated from various sources via network interface 18 and stored in memory device 14. During use of talent review module 22, some information pertaining to one or more employees may be changed or modified. In this case, talent review module 22 may be configured to automatically update or store the changes in memory device 14 or can change the data stored in the various sources as necessary via network interface 18. When changes are made to the original sources of information, a flag or other type of indication can be stored with the information to indicate that the changes were made during use of talent review module 22).
Nathani, in combination with Mahadevan and Rheault and Klaus disclose:
a reward engine (112) configured to cooperate with said memory (102) and said assessment unit (108), and further configured to extract said reward catalog from said second lookup table corresponding to said generated rank value of each of said employees, said reward engine (112) configured to facilitate said employees to select a reward from said extracted catalog (Rheault – see par 48 - The System will utilize several gamification techniques, including the awarding of virtual “badges” or “tokens” which may be accumulated over time. The organization may choose to put a value to these, if they so choose, such as trading them in for a free lunch, a gift card, or money. Other techniques include electronic or printed leaderboards, peer comparisons/rankings)), 
wherein said analyzer (104), said ranking engine (106), said validation module (110), said autocorrection engine (111), and said reward engine (112) are configured to be implemented using one or more processor(s) (Nathani – See par 53 - The embodiment disclosed herein specifies a server for appraisal system. Therefore, it is understood that the scope of the protection is extended to such a program and in addition to a computer readable means having a message therein, such computer readable storage means contain program code means for implementation of one or more steps of the method, when the program runs on a server or mobile device or any suitable programmable device.).
Both Nathani and Mahadevan are analogous art as they are directed to ranking employees (See Nathani par 28; Mahadevan par 23-24). 1 Nathani discloses having predicted salaries of people in “last appraisal” (See par 40). Mahadevan improves upon Nathani by explicitly having salaries for the employees (See FIG. 5A). One of ordinary skill in the art would be motivated to further include explicitly having past salaries to efficiently improve the salary predictions in Nathani. 2) Nathani discloses comparing for transitivity errors in the ranks assigned (See par 29-30, 34). Nathani further discloses that “Further, the server 201 validates (413) the rank of group members by comparing them on different aspects to ensure consistency, removal of biasness and so on” (See par 37-38).  Mahadevan improves upon Nathani by explicitly preventing duplication of ranking/ratings that has already been given to another employee (i.e. progress from 1 to 2, etc) and using auto-ranking that suggests an appropriate rank (See par 87, 113). One of ordinary skill in the art would be motivated to further include explicitly preventing duplication of ratings/rankings to efficiently improve upon the identification of transitivity errors and “removal of biasness” in Nathani.
Nathani, Mahadevan, Rheault and Klaus are analogous art as they are directed to ranking items/employees comparatively (See Nathani par 28; Mahadevan par 23-24; removal of biasness and so on” (See par 37-38).  Mahadevan discloses “suggestion” to indicate the correction of the rank (See par 113). Klaus improves upon Nathani, Mahadevan, and Rheault by explicitly having a “flag” for any changes to the rankings of the talent review (See par 20). One of ordinary skill in the art would be motivated to further include explicitly having a flag for any changes to the rank to efficiently improve upon the identification of transitivity errors and “removal of biasness” in Nathani and the “suggested” rank (par 113) in Mahadevan.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of apprising employees by rank to determine a value for an employee (see par 23) in Nathani to further explicitly have salary information (Mahadevan FIG. 5A) and further 

Concerning independent claim 10, Nathani, Mahadevan, and Rheault disclose:
An method (200) for providing personalized rewards, said method (200) comprising the steps of (Nathani – See par 53 - The embodiment disclosed herein specifies a server for appraisal system. Therefore, it is understood that the scope of the protection is extended to such a program and in addition to a computer readable means having a message therein, such computer readable storage means contain program code means for implementation of one or more steps of the method, when the program runs on a server or mobile device or any suitable programmable device; See FIG. 5 – calculating predicted salary 509 based on weighted average of predicted salaries on each parameter (including rankings from 508)): 
storing (202), in a memory (102), a set of pre-defined organization rules (Nathani 2013/0204674 – See par 47, FIG. 7 – information stored in database; includes “Grouping Rule” according to department and designation; See par 28 –The parameters are identified on the basis of which the employees are ranked. The parameters comparison module 303 may assist in comparing the parameters identified by the manager to rank the employees. Parameters may be specific to each department in the organization. see par 34 - The parameters may vary with departments which may include different human attributes, such as IQ, technical knowledge, hardworking and so on.), a first lookup table having a list of employees (Nathani – see par 49, FIG. 9 – table structure with employee IDs and names; Server 201 stores the details of the group member in the database; See also Mahadevan – See par 23 -  The example database 122 of FIG. 1 includes a set of scoring data 120 containing employee scores for employees that are to be ranked by ranking tool 104.).and employee details (Nathani – See par 47 - Apart from the aforementioned entities server also stores information on employee details, group details, group member details, ranking details, employee points and the like), computed historical score values (Nathani – See par 40, FIG. 5 – predicted salaries of people in last appraisal), team details, corresponding to each of said listed employees (Nathani – See FIG. 7-8, par 47-48 – employee and group details), and a second lookup table having a list of pre-determined rank values (Nathani – see FIG. 7, par 47 – includes “criteria” (evaluation parameters)) and 
Nathani discloses having calculating a predicted value of the employee from the weighted average of predicted salaries on each parameter of the employee (See par 44, FIG. 5). Mahadevan discloses “With ranking, it is easy to identify for example, the top 15% of an Enterprise or the lowest 5%. This then can assist in the compensation or 
Rheault discloses:
a reward catalog corresponding to each of said pre-determined rank values (Rheault – see par 48 - The System will utilize several gamification techniques, including the awarding of virtual “badges” or “tokens” which may be accumulated over time. The organization may choose to put a value to these, if they so choose, such as trading them in for a free lunch, a gift card, or money. Other techniques include electronic or printed leaderboards, peer comparisons/rankings; See par 74 - the Performance Scores will be calculated in real-time based on algorithms used by the System that are influenced by the configuration options selected by the administrative users of the System through the web browser. The Performance Scores are then represented and used in the various real-time dashboards, trend and historical reports, and as part of the gamification features (badges, tokens, leaderboards, etc.) used by the System.).
Nathani in combination with Mahadevan and Rheault discloses:
generating a rating value for each of said employees (204), by a ranking unit (106), based on peer score values received from a set of user devices (10) (Nathani – See FIG. 1, par 24 - FIG. 1 depicts a plurality of user device and servers present on a network; see FIG. 2, par 25-26 - he general block diagram comprises the appraisal system server 201 that is connected with the group head 202, group owner 203 and system admin 204) associated with a team of employees (Nathani – see par 28 – The parameters comparison module 303 may assist in comparing the parameters identified by the manager to rank the employees. Parameters may be specific to each department in the organization; See par 30 - Rank calculation module 305 provides relative ranks of all employees in a group on each parameter created by the group owner 203 after the transitivity error has been checked by the transitivity verification module 304).
Nathani discloses a group head 202 that supervises the manager of a group; and the group owner 203 device is a manager that ranks the employees in a group (See par 25-26). However, the group head 202 or the group owner 203 does not explicitly rank each of the other employees.
Similar to claim 1, Mahadevan discloses: 
rating value for “each of said employees”, by a ranking unit, based on peer score values received from a set of user devices (10) associated with a “team of employees” (Mahadevan – See par 4 – ratings may be received from peers; See par 45 – It may be desirable to impose different levels of relative importance upon the different items of performance data for a given employee or across different employees and managers. For example, one may choose to give greater weight to rankings provided by higher-level managers compared to rankings provided by managers at lower levels of the hierarchy. For example, in the hierarchy shown in FIG. 2, rankings provided by Sue could be given a greater weight than rankings provided by Bill; See par 71 - the score could be used to disguise or hide actual rankings by individual managers. For example, when only a single score is maintained, that score could be configured to be visible to all managers. However, that score disguises the actual rankings by higher managers, but will provide lower managers a sense of how the higher managers have ranked an employee.  (thus, rankings are received for the same “employees” in some embodiments); See also Rheault par 46 – performance data; par 48 – peer comparisons/rankings).
Nathani in combination with Mahadevan and Rheault discloses:
generating a rank value for each of said employees of said team (206), by an assessment unit (108), based on said rating values (Nathani – see par 29 - The transitivity verification module 304 checks for the transitivity error that occurs in the ranks assigned by manager of a group. The transitivity of the system defines the relation between three elements such that if a relation is true between the first and second element and is also true between the second and third element, then it must necessarily be true between the first and third element. If this relation is false then the three elements have a transitivity error; see par 30 - Rank calculation module 305 provides relative ranks of all employees in a group on each parameter created by the group owner 203 after the transitivity error has been checked by the transitivity verification module 304);
identifying errors or occurrence of biasness (208), by a validation unit (110), by comparing the rank value of each employee of said team with manager score values provided using a second user device by a manager associated with said team (Nathani – see par 31- Rank validation module 306 validates the ranks on different aspects to ensure consistency, removal of biasness and so on. Value determination module determines 307 the value based on ranking output from frontend).
Nathani discloses comparing for transitivity errors in the ranks assigned (See par 29-30, 34). Nathani further discloses that “Further, the server 201 validates (413) the removal of biasness and so on” (See par 37-38). However, Nathani does not explicitly disclose that the error is automatically corrected.	Mahadevan discloses:
autocorrecting said identified errors or biasness (210), by an autocorrection unit (111), using said computed historical score values, said peer score values, said set of pre-defined rules (Mahadevan – See par 26 - For example, if an employee E1 is ranked by manager M as number 20 of 100 employees, then that employee E1 has a ranking percentile of 0.20; See par 85 - Yet another option is to use underlying performance data to break the tie. Since both employees E1 and E2 have the same score, a ranking tie occurs for these employees. One way to address this tie scenario is to use the underlying, raw score values to compare the relative ranks of tied employees. In this example of employees E1 and E2, consideration of the raw scores causes employee E2 to be ranked higher than E1, since the raw score for E2 is higher than the raw score for E1. See par 87 - If the option to retain current rankings is chosen, then one possible approach is to start with 1, if it is already taken by anyone, then progress to 2; if it is not taken then use it on the highest ranking employee (e.g., as determined by the auto-rank engine). If the answer is yes, then move on; otherwise, use it and move one. This approach is used to prevent a duplication of a rating that has already been given to an employee prior initiation of the auto-ranking process.)
Nathani in combination with Mahadevan and Rheault discloses:
Rheault – see par 48 - The System will utilize several gamification techniques, including the awarding of virtual “badges” or “tokens” which may be accumulated over time. The organization may choose to put a value to these, if they so choose, such as trading them in for a free lunch, a gift card, or money. Other techniques include electronic or printed leaderboards, peer comparisons/rankings)), 
It would have been obvious to combine Nathani, Mahadevan, and Rheault for the same reasons as discussed with regards to claim 1.

	Concerning claim 2, Nathani discloses:
The system (100) as claimed in claim 1, wherein said set of pre-determined parameters is selected from the group consisting of on-time project deliverables, discipline, attentiveness, punctuality, obedience to an organization policies, technical knowledge, productivity, and quality of work (Claim only requires one of the descriptive names. Examiner notes that none of the names hold patentable weight – See MPEP 2111.05 – printed matter – “the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists.” – For purposes of compact prosecution, art is still applied - Nathani – See par 28 - Parameters may be specific to each department in the organization. In one embodiment the parameters specific to engineering department includes technical knowledge, intelligence quotient, processes, sincerity & reliability (disclosing “on-time project deliverables” or punctuality), communication skills, interpersonal skills and so on).

Concerning claim 4, Nathani discloses:
The system (100) as claimed in claim 1, wherein said validation module (110) is configured to generate an alert if biasness or error is identified (Nathani – See par 34 -  The transitivity module in the server 201 checks (407) whether any transitivity occurred within the parameters generated by the group owner 203. See par 38 -  In one embodiment, the server 201 checks for the same group biasedness. See par 39 - Server 201 checks (414) for any anomalies in the rank validation and calculate (415) the overall rank and points for individual parameter – (See FIG. 4 –if anomaly 414 occurs – go to B – which is in FIG. 3A – and is 406 – “parameter comparison filled by group owner” – thus the alert is given to an owner upon finding bias/anomaly)).

Concerning claim 6, Nathani discloses in FIG. 5 calculating predicted salary 509 based on weighted average of predicted salaries on each parameter. Mahadevan disclose having promotions as a result of being a top performer (See par 44). However, Nathani and Mahadevan do not explicitly disclose the limitations.
Rheault discloses:
Rheault – see par 48 - The System will utilize several gamification techniques, including the awarding of virtual “badges” or “tokens” which may be accumulated over time. The organization may choose to put a value to these, if they so choose, such as trading them in for a free lunch, a gift card, or money. Other techniques include electronic or printed leaderboards, peer comparisons/rankings.); 
It would have been obvious to combine Nathani, Mahadevan, and Rheault for the same reasons as discussed with regards to claim 1.

	Concerning claim 7, Nathani discloses having calculating a predicted value of the employee from the weighted average of predicted salaries on each parameter of the employee (See par 44, FIG. 5). Mahadevan discloses “With ranking, it is easy to identify for example, the top 15% of an Enterprise or the lowest 5%. This then can assist in the compensation or promotion processes” (see par 6). However, Nathani and Mahadevan do not explicitly disclose the limitations.
Rheault discloses:
The system (100) as claimed in claim 1, wherein said server (30) includes a communication module (116) configured to cooperate with said reward engine (112) to receive and transmit the extracted reward catalog to a user device associated with said employee. (Rheault – see par 48 - The System will utilize several gamification techniques, including the awarding of virtual “badges” or “tokens” which may be accumulated over time. The organization may choose to put a value to these, if they so choose, such as trading them in for a free lunch, a gift card, or money. Other techniques include electronic or printed leaderboards, peer comparisons/rankings. See par 74 -  The Performance Scores are then represented and used in the various real-time dashboards, trend and historical reports, and as part of the gamification features (badges, tokens, leaderboards, etc.) used by the System. See par 44, 49 - the Real-Time Performance Dashboards and related system components ("System"), used collectively here, are depicted in FIG. 1. The dashboard applications include a data collection and processing subsystem that first collects the data from many sources in real-time, processes it, and stores it for use in the dashboards and other System components. The System will focus on pushing the real-time performance results in these various ways out to the employees on a variety of user interfaces, as represented in both FIG. 1 and the process illustration in FIG. 2,
It would have been obvious to combine Nathani, Mahadevan, and Rheault for the same reasons as discussed with regards to claim 1.  

Concerning claim 8, Nathani discloses looking at “average rank count” for appraisal and decision problem as part of rank validation (See par 37). Rheault discloses that analytics include averages (See par 137). However, Nathani, Mahadevan, and Rheault do not explicitly disclose the limitations.
Klaus discloses:
Klaus – See par 27 – meeting managing module enables a user to set up talent review meetings for any number of participants, select the participants; meeting can include supervisors or managers, and any other people who may be able to contribute; population set can include employees who report to the same manager; See par 31 - The user also lists the participants. In addition, the user selects a population group to be reviewed. For instance, the population may include a single department, a business unit, employees sharing a similar job profile, location, facility, etc.; See par 41 - talent review dashboard module 32 is configured to enable the user to access current performance ratings, change current ratings according to accessible information regarding the employee's status. Using talent review dashboard module 32, the user can also pool a number of employees into groups for automatically calculating an average of the pool).
It would have been obvious to combine Nathani, Mahadevan, Rheault, and Klaus for the same reasons as discussed with regards to claim 1 and 3. In addition, Nathani discloses looking at “average rank count” for appraisal and decision problem as part of rank validation (See par 37). Rheault discloses that analytics include averages (See par 137). Klaus improves upon Nathani, Mahadevan, and Rheault by explicitly disclosing the “average” rating (Klaus par 41) can be derived from ratings that come from multiple participants who are included in the rating process (Klaus par 27, 31). One of ordinary 

Concerning claim 9, Nathani discloses communicating with each device (202, 203, 204) to communicate with one another and with the appraisal system and to a laptop, mobile phone, PDA, tablet (See par 26-27). Mahadevan discloses computer system may transmit and received messages through a communication link (See par 119). However, Nathani and Mahadevan do not explicitly disclose the limitations.
Rheault discloses the limitations:
The system (100) as claimed in claim 1, wherein said server (30) includes a dispatching unit (114) configured to cooperate with said memory (102) and said reward engine (112), and is further configured to dispatch the selected reward to a desired address of the employee (Rheault – See par 77 - upon a threshold of performance being reached in a positive way for an individual, and the manager can designate the where a communication should be sent to: 2) an individual; It is then transmitted and shown on the appropriate dashboard or received as an email or other type of message if destined for specific individuals or groups).
It would have been obvious to combine Nathani, Mahadevan, and Rheault for the same reasons as discussed with regards to claim 1. In addition, Nathani discloses communicating with each device (202, 203, 204) to communicate with one another and with the appraisal system and to a laptop, mobile phone, PDA, tablet (See par 26-27). Mahadevan discloses computer system may transmit and received messages through a .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/630,172 in view of Nathani (US 2013/0204674) in view of Mahadevan (US 2010/0121685) and Rheault (US 2015/0302179) and Klaus (US2010/0114672). 
This is a provisional nonstatutory double patenting rejection.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
16/630,382 recite almost the same limitations as 16/630,172. Independent claim 1 of ‘172 has the steps of 16/630,382 of storing rules, employee details, performing ranking; a validation to identify errors/biasness; autocorrection; and “reward engine” (here) as opposed to “computation engine” (‘172). However, the reward engine in ‘382 claim 6 can include cash coupons or e-vouchers. In claim 1 of ‘172 it is calculating emoluments – which is financial bonuses/compensation/salary for an employee. Thus, the functions in the two claims overlap. Claim 1 of ‘382 does recite “user devices” and “second user devices” – but this is just to add that the ‘382 is for a team environment. Similarly, the claim here has “analyzer” to generate “clusters of employees.” The clusters of employees on page 7 of the specification can be “working under one team.” Thus, the difference in word choice still results in overlapping scope here. Multiple devices (i.e. for workers as opposed to manager) is disclosed by Nathani US 2013/0204674 (See FIG 1-2). Claim 1 and 6 are thus rejected over claim 1 of ‘172 in view of the prior art analyzed in the 103 rejection above. Claim 10 is rejected for the same reasons as claim 1.
Claim 2 is rejected over claim 2 of ‘382 (same limitations).

Claim 4 is rejected over claim 4 of ‘382 (same limitations).
Claims 5-9 are rejected over claim 1 of ‘172 in light of the prior art applied in the 103 rejections above, such that the limitations do not result in a non-obviousness difference from claim 1 of ‘172.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Response to Arguments
Applicant's arguments filed 10/21/21 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
With regards to 101, Applicant argues that the calims are not directed to an abstract idea grouping. Remarks, pages 9-11. In response, Examiner respectfully disagrees. The arguments fail to address the 101 rejection or even the claim limitations. The claims are directed to the Abstract idea grouping of “certain methods of organizing human activity” (commercial or legal interactions – agreements in the form of contracts or “business relations” – the business relations are following the organization’s agreements to score/rank users). Applicant’s arguments are not persuasive, as the claims are directed to scoring/ranking employees. Yes, the claim is performed by a 
Applicant further argues that the claim is eligible under step 2a, prong 2 as a practical application because there is an “improvement in the field of automated reward providing systems.” Remarks, page 11. In response, Examiner respectfully disagrees. Merely stating “the abstract idea is now automated” is akin to “MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea.” Accordingly, the argument is not persuasive. Applicant’s arguments pertaining the “rewards” given to people is related to the abstract idea. Giving a reward for better performance is part of the abstract idea and is not an additional element in the claimed invention.
Applicant then argues that all of the limitations for claim 1, on page 3 [see claims 10/21/21] are “technological” and “not conventional.” Remarks, page 12. In response, Examiner respectfully disagrees. Giving names to each of the modules does not make the claim eligible under 2a, prong 2 or step 2b. As explained in the 101 rejection, these limitations are just stating software modules perform each step on a computer. 
Applicant then argues that technological improvements include “employees to choose their rewards; objective ranking which limits biased recognition; delivery of a chosen reward to a desired location; employees to exchange their reward.” Remarks, page 13. In response, Examiner respectfully disagrees. First, it is unclear if each of these are even in the claims or are a result of the claims. For example, there are no limitations directed to employees “exchanging” their reward. Claim 9 states “configured to dispatch the selected reward to a desired address of the employee.” There are little details in the specification regarding the dispatching. Based on broadest reasonable 
With regards to step 2B, Applicant then argues that 101 rejection did not identify one of four enumerate types of evidence. Remarks, page 14. In response, Examiner respectfully disagrees. Only those additional elements (analyzed under 2B) that are deemed “conventional” need to comply with Berkheimer. When elements are just part of “apply it” [abstract idea] on a computer, under MPEP 2106.05(f), no evidence is needed. Moreover, some of the limitations were identified as “conventional” with citations to the corresponding portion of the MPEP.
With regards to 103, Applicant argues that Mahadevan does not disclose “said autocorrection unit said autocorrection engine (111) configured to autocorrect said identified error or biasness by correcting manager score values using said computed historical score values, said ratings values computed said peer score values and said set of pre-defined rules” because Mahadevan solves a “different problem” and provides a “different result.” Remarks, pages 16-17. In response, Examiner respectfully disagrees. Mahadevan corrects errors, as explicitly stated in paragraph 113 that Applicant cited. Paragraph 85 has an eror of a tie occurring, and it uses “raw scores values to compare relative ranks of tied employees”. Thus, it is using a rule [a 
Applicant further makes a number of arguments about rewards (e.g. “instantly reward the individuals”; channelizing efforts in a right direction and acting on issues). Remarks, page 18. In response, Examiner respectfully disagrees. The arguments do not cite any of the substantive limitations nor do they cite the corresponding citations from the prior art for those limitations. Therefore, these arguments are not persuasive.
Remaining arguments are moot in view of the revised rejections necessitated by the rejections, as Klaus is now applied for the new combinations [e.g. claim 3 + claim 5, 8].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949.  The examiner can normally be reached on 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619